Citation Nr: 1432083	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-47 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar disc and degenerative joint disease and radiculopathies of the right and left lower extremities.

2. Entitlement to a rating in excess of 10 percent for service-connected radiculopathy, sciatic nerve, left lower extremity, associated with service-connected lumbar disc and degenerative joint disease.

3. Entitlement to a rating in excess of 10 percent for service-connected radiculopathy, anterior crural (femoral) nerve, left lower extremity, associated with service-connected lumbar disc and degenerative joint disease.

4. Entitlement to a rating in excess of 10 percent for service-connected radiculopathy, sciatic and cutaneous nerves, right lower extremity, associated with service-connected lumbar disc and degenerative joint disease.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to November 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied ratings higher than 10 percent for service-connected radiculopathy, sciatic nerve, right and left lower extremities; and denied service connection for an acquired psychiatric disorder, claimed as depression, and a TDIU. 

By an October 2013 decision of a Decision Review Officer (DRO), the 10 percent rating for radiculopathy of the left lower extremity, sciatic nerve, was continued. A separate 10 percent rating for radiculopathy of the left lower extremity, for the anterior crural (femoral) nerve, was granted, effective September 6, 2011. The Veteran was also granted a separate noncompensable rating for radiculopathy of the right lower extremity, for the external cutaneous nerve, and the DRO combined such, as a noncompensable rating, with the Veteran's radiculopathy, right lower extremity, sciatic nerve, evaluated as 10 percent disabling. The DRO proposed to reduce the rating assigned to the now-combined radiculopathy of the right lower extremity, for the sciatic and external cutaneous nerves, to a noncompensable rating. This reduction in rating was never effectuated. The increased rating issue, related to the right lower extremity, is on appeal and before the Board. Subsequent action to finalize any proposed reduction may be forthcoming and is not before the Board.
The issue of entitlement to a TDIU, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, his acquired psychiatric disorder is related, at least in part, to his service-connected lumbar disc and degenerative disease and radiculopathies of the bilateral lower extremities.

2. During the appellate period, the Veteran's service-connected radiculopathy, left lower extremity, associated with service-connected lumbar disc and degenerative joint disease, is productive of no more than sensory findings, analogous to no more than mild incomplete paralysis of the sciatic nerve.

3. During the appellate period, the Veteran's service-connected radiculopathy, left lower extremity, associated with service-connected lumbar disc and degenerative joint disease, is productive of no more than sensory findings, analogous to no more than mild incomplete paralysis of the anterior crural (femoral) nerve.

4. During the appellate period, the Veteran's service-connected radiculopathy, right lower extremity, associated with service-connected lumbar disc and degenerative joint disease, is productive of no more than sensory findings, analogous to no more than mild incomplete paralysis of the cutaneous nerve.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. The criteria for a rating in excess of 10 percent for radiculopathy, left lower extremity, sciatic nerve, associated with service-connected lumbar disc and degenerative joint disease, are not met during the appellate period. 38 U.S.C.A.      §§ 1155, 5103, 5107, 5110(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.400(o)(2), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2013).

3. The criteria for a rating in excess of 10 percent for radiculopathy, left lower extremity, anterior crural (femoral) nerve, associated with service-connected lumbar disc and degenerative joint disease, are not met during the appellate period. 38 U.S.C.A. §§ 1155, 5103, 5107, 5110(b)(2) (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.102, 3.159, 3.321(b)(1), 3.400(o)(2), 4.1, 4.3, 4.7, 4.124a, DC 8526 (2013).

4. The criteria for a rating in excess of 10 percent for radiculopathy, right lower extremity, sciatic and cutaneous nerves, associated with service-connected lumbar disc and degenerative joint disease, are not met during the appellate period. 38 U.S.C.A. §§ 1155, 5103, 5107, 5110(b)(2) (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.102, 3.159, 3.321(b)(1), 3.400(o)(2), 4.1, 4.3, 4.6, 4.7, 4.124a, DC 8520, 8529 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Veteran's service connection claim is granted in full herein, the Board finds that all notification and development actions necessary to render a fair decision on the claim have been accomplished.

As to the Veteran's increased ratings claims, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). Prior to initial adjudication, a May 2010 letter requested treatment records reflecting treatment for his disabilities. While the caption and summary pages of the letter referred to the Veteran's claim for a TDIU, the Veteran's April 2010 claim specifically asserted that his service-connected disabilities were more severe than currently evaluated, and the December 2010 Statement of the Case (SOC) specifically discussed what was required to evaluate disabilities. To the extent that the May 2010 letter may have been deficient, the error was cured by the December 2010 SOC and the Veteran's demonstrated actual knowledge of the elements required to substantiate his claims. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Veteran's VA treatment records have been submitted or obtained, as well as his records related to his claim for disability benefits from the Social Security Administration (SSA). There is no indication that additional evidence relevant to the issues decided herein is available and not part of the claims file. The Veteran was afforded VA examinations in June 2010 and September 2011. The Board finds that such are adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claims.

Service Connection

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder on the basis that such is secondary to his service-connected disabilities of the lumbar spine and bilateral lower extremities.

In an undated evaluation conducted by the SSA to determine if the Veteran was entitled to disability benefits, an examiner opined that the Veteran's psychiatric allegations were related to living with chronic pain and physical limitations. The Veteran was eventually granted SSA disability benefits, in part, for his lumbar spine disability. 

On VA examination in September 2011, the Veteran was diagnosed with depression, not otherwise specified. The Board notes here that the Veteran's acquired psychiatric disorder has also been referred to during the course of the appeal as major depressive disorder and depressive disorder, as well as adjustment disorder with depression and anxiety. The Veteran underwent a mental status examination and the examiner reviewed the claims file. In essence, the examiner opined that as the Veteran had multiple medical problems and his pain is not exclusively the result of his residuals of his in-service motor vehicle accident, the accident giving rise to his service-connected disabilities of the lumbar spine and bilateral lower extremities; there was no causal link between his depression and the service-connected injuries or disabilities. She further opined that the Veteran's depression tends to track the state of his physical pain, and as his pain decreases, his mood improves. She concluded that any residual pain from his in-service motor vehicle accident may be one of the many contributing factors to his current depression.

It is clear that the examiner, in September 2011, opined that the Veteran's depression was, at least in part, related to or aggravated by the pain caused by the residuals of his in-service motor vehicle accident, his service-connected disabilities of the lumbar spine and bilateral lower extremities. It is not necessary that the Veteran's service-connected disabilities be the sole cause of his depression, or the only factors aggravating his depression. 

Significantly, the Veteran underwent VA cognitive based therapy in September 2013 and October 2013 to manage his depression in light of his pain from his lumbar spine and bilateral lower extremities. 

The Board notes here that the Veteran presented for treatment during the course of the appeal, specifically, from April 2010 to June 2011, and was noted to have a "history of PTSD and depression," or "PTSD and depression." No analysis of the PTSD criteria was included in such treatment records, and no basis for such a diagnosis was noted. During VA treatment in April 2013, the physician discussed the PTSD criteria and specifically reported that the Veteran did not meet such. On VA examination in September 2011, the Veteran did not meet the criteria for a diagnosis of PTSD, and the examiner specifically discussed the criteria found lacking. Thus, the Board grants service connection herein for an acquired psychiatric disorder, without further consideration of PTSD. 

Based on the above, evidence that the Veteran's acquired psychiatric disorder is secondary, or related to or aggravated by, at least in part, his service-connected disabilities of the lumbar spine and bilateral lower extremities; the Board finds that service connection for an acquired psychiatric disorder is warranted. The claim is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition. 38 C.F.R. §§ 3.102, 4.3; see Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran's radiculopathy of the right and left extremities, sciatic nerve, was originally rated as 10 percent disabling, each, under DC 8620, contemplating the sciatic nerve. 38 C.F.R. § 4.124a, DC 8520. Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is assigned for moderate incomplete paralysis, a 40 percent rating is assigned for moderately severe incomplete paralysis, a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy, and a maximum 80 percent rating is assigned for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, DC 8520. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. VA's Rating Schedule does not define these words "mild," "moderate" and "severe." Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent. Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.). In the present case, the appeal arises from a claim for an increased rating received on April 16, 2010. The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed, in this case, April 16, 2009, until VA makes a final decision on the claim. See Hart, supra. See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

On VA examination in June 2010, the Veteran demonstrated normal reflexes, muscle tone and strength, and sensation. He reported a burning sensation in both legs, with pain, with long periods of standing, and worse with flexion and extension of the spine. His radiculopathy was included in the final diagnosis related to his lumbar spine degenerative joint disease with disc herniation. 

In June 2011, the Veteran, during VA treatment reported that he was noticing more pain in his legs, and some weakness. He complained of some leg pain while walking on hard surfaces, suggestive of neurogenic claudication. 

At the time of his August 2011 DRO hearing, the Veteran reported that he used a cane because he was afraid that his legs would give out on him. He reported that when grocery shopping, he had to sit down after 20 or 30 minutes. He complained of numbness, all of the time, on the upper parts of his legs. 

On VA examination in September 2011, the Veteran was diagnosed with meralgia paresthetica and spinal stenosis with neurogenic claudication. He complained of pain in his lateral thighs, numbness in his lateral and anterior thighs, and sharp pains in his knees and ankles. The examiner provided a recitation of his pertinent medical history, with some instances of treatment falling outside of the current appellate period. On physical examination, the Veteran presented without constant and intermittent pain, and paresthesias and/or dysesthesias of the bilateral lower extremities. He presented with moderate numbness of the bilateral lower extremities. He had normal muscle strength, without atrophy, of the bilateral lower extremities, and normal reflexes. He had decreased sensation of the left upper anterior thigh, lower leg/ankle, and foot/toes, and decreased sensation in the right thigh/knee. He had an abnormal gait. He presented with mild incomplete paralysis of the left sciatic, anterior crural (femoral), and external cutaneous nerves. He presented with mild incomplete paralysis of the right external cutaneous nerve.  

Based on the above, the Board finds that during the appellate period, there is no evidence of moderate incomplete paralysis of the sciatic nerve of either lower extremity, as is required for the next higher rating under DC 8520, 20 percent. 38 C.F.R. § 4.124a, DC 8520. 

Specifically, the Veteran has only reported radiating pain and numbness, with some weakness. There is no evidence of complete paralysis of the sciatic nerve, and there is no evidence of muscle atrophy or loss of strength to account for the sensation of some weakness. The September 2011 VA examination report specifically elicited from the examiner their medical opinion as to whether the Veteran's incomplete paralysis of the sciatic nerve was mild, moderate, or severe. The Board finds no basis upon which to disregard the examiner's opinion. While the Veteran demonstrated moderate numbness of the bilateral lower extremities, the determination that his incomplete paralysis was mild includes consideration of the other clinical findings, in this case, negative clinical findings, including normal muscle strength and reflexes, and the extent to which he presented with decreased sensation. Significantly, while the Veteran's right lower extremity disability was originally considered a disability of the sciatic nerve, the evidence above is silent for clinical diagnosis of any impairment of the sciatic nerve in the right lower extremity. There is also no evidence that the Veteran's meralgia paresthetica and spinal stenosis with neurogenic claudication refer to any symptoms other than his reported pain, numbness, and some weakness. 

As discussed above, the rating criteria clearly provide that when the involvement is wholly sensory, as is the case here, with the Veteran's reported pain, numbness, and the sensation of some weakness; the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. The Board finds that while the Veteran has consistently reported pain, numbness, and some weakness of the bilateral lower extremities, considering the examiner's determination that such represented mild incomplete paralysis of the sciatic nerve of the left lower extremity, based on clinical findings, to include normal muscle strength and reflexes, there is no evidence of disability analogous to moderate incomplete paralysis, as is required for a 20 percent disability rating. 38 C.F.R. § 4.124a, DC 8520. Thus, a rating in excess of 10 percent for the Veteran's radiculopathy, sciatic nerve, right and left lower extremities, associated with service-connected lumbar spine disc and degenerative joint disease, is not warranted. 38 C.F.R. § 4.124a, DC 8520. 

As discussed above, the Veteran was awarded, by an October 2013 DRO decision, a separate 10 percent rating under DC 8526 for radiculopathy, anterior crural (femoral) nerve, left lower extremity, effective September 6, 2011, the date of the most recent VA examination. 38 C.F.R. § 4.124a, DC 8526. The Board finds no evidence of left lower extremity anterior crural (femoral) nerve involvement prior to September 6, 2011. 

Under DC 8526, a 10 percent rating is assigned for mild incomplete paralysis of the anterior crural (femoral) nerve, a 20 percent rating is assigned for moderate incomplete paralysis, a 30 percent rating is assigned for severe incomplete paralysis, and a maximum 40 percent rating is assigned for complete paralysis of quadriceps extensor muscles. See 38 C.F.R. § 4.124a, DC 8526. Again, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. The examiner, in September 2011, specifically described the Veteran's incomplete paralysis of the anterior crural (femoral) nerve as mild. The Veteran has reported only pain, numbness, and some weakness and presented with normal muscle strength and reflexes. There is no evidence of disability analogous to moderate incomplete paralysis of the anterior crural (femoral) nerve, as is required for a 20 percent disability rating. 38 C.F.R.     § 4.124a, DC 8526. 

While the Veteran, on VA examination in September 2011, also presented with mild incomplete paralysis of the external cutaneous nerve, left lower extremity, such was specifically described by the examiner as mild and thus warrants a noncompensable rating under DC 8529. Under DC 8529, a noncompensable rating is assigned for mild or moderate incomplete paralysis of the external cutaneous nerve, and a maximum 10 percent rating is warranted for severe incomplete paralysis to complete paralysis. See 38 C.F.R. § 4.124a, DC 8529. The Veteran has reported only pain, numbness, and some weakness and presented with normal muscle strength and reflexes. There is no evidence of disability analogous to severe incomplete or complete paralysis of the external cutaneous, as is required for a 10 percent disability rating. 38 C.F.R. § 4.124a, DC 8529. Thus, a separate rating is not warranted.

The DRO also, in October 2013, assigned a separate noncompensable rating under DC 8529 for radiculopathy, external cutaneous nerve, right lower extremity, effective September 6, 2011, the date of the most recent VA examination. The Board finds no evidence of right lower extremity external cutaneous nerve involvement prior to September 6, 2011. The examiner, in September 2011, specifically described the Veteran's incomplete paralysis of the external cutaneous nerve as mild. The Veteran has reported only pain, numbness, and some weakness and presented with normal muscle strength and reflexes. There is no evidence of disability analogous to severe incomplete or complete paralysis of the external cutaneous, as is required for a 10 percent disability rating. 38 C.F.R. § 4.124a, DC 8529. 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Board has considered the three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Board finds that the rating criteria contemplate the Veteran's radiculopathies of the bilateral lower extremities. His disability is clearly productive of pain and numbness, and the sensation of some weakness; manifestations that are contemplated in the rating criteria. The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration extraschedular rating is not warranted.

Based on the medical and lay evidence discussed above and the applicable law, the Board finds that at no time during the pendency of the appeal has the Veteran been entitled to a rating higher than 10 percent for his radiculopathy, sciatic nerve, right and left lower extremities, associated with service-connected lumbar spine disc and degenerative joint disease. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Hart, 21 Vet. App. at 505.


ORDER

Service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar disc and degenerative joint disease and radiculopathies of the right and left lower extremities, is granted.

A rating in excess of 10 percent for service-connected radiculopathy, left lower extremity, sciatic nerve, associated with service-connected lumbar disc and degenerative joint disease, is denied.

A rating in excess of 10 percent for service-connected radiculopathy, left lower extremity, anterior crural (femoral) nerve, associated with service-connected lumbar disc and degenerative joint disease, is denied.

A rating in excess of 10 percent for service-connected radiculopathy, right lower extremity, sciatic and cutaneous nerves, associated with service-connected lumbar disc and degenerative joint disease, is denied.


REMAND

The Veteran asserts that his service-connected disabilities, his lumbar spine disc and degenerative joint disease, rated as 40 percent disabling, and his radiculopathies of the bilateral lower extremities, rated as 10 percent disabling for three separate disabilities, render him unemployable. His combined rating was 60 percent. He is now, by this Board decision, service-connected for an acquired psychiatric disorder, yet to be rated.

A TDIU may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  At the RO level, rating boards are to submit to the Director, Compensation and Pension (C&P) Service, for extra-schedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b) (2013).

During the course of the appeal, the Veteran reported that he completed VA vocational rehabilitation in approximately 1999 and became a truck driver. While there is undated and incomplete application for VA vocational rehabilitation associated with the claims, in the records submitted by SSA related to his disability benefits claim, there is no VA vocational rehabilitation folder associated with the claims file. On remand, the Veteran's VA vocational rehabilitation folder should be obtained and associated with the claims file. 

Records related to the Veteran's disability benefits claim to the SSA indicate that he stopped working in December 2007 and was awarded disability benefits as of January 2008. Related to an August 2004 claim for a TDIU, the Veteran's prior employers, up to that time, submitted completed VA Forms 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits. In a July 2006 claim for a TDIU, in the form of a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran did not identify any subsequent employers. The Veteran filed his current TDIU claim, in the form of another VA Form 21-8940; however, he did not provide any subsequent employment information. On remand, the Veteran should be requested to submit employment information as to any employment after 2004, and the AOJ should seek information from any identified employers. 

On remand, the AOJ should afford the Veteran a VA examination to determine the functional effects of all of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA vocational rehabilitation folder. If no such records can be found, or no longer exist, request specific documented confirmation of this fact. All efforts to obtain such records must be documented in the claims file. If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, document such in the claims file and provide the Veteran appropriate notice.

2. Contact the Veteran and request that he submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, identifying any employers after 2004. Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his updated VA Form 21-8940. All efforts to obtain such records must be documented in the claims file. If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

3. Schedule the Veteran for a VA examination with an appropriate examiner to determine the impact of his service-connected disabilities on his unemployability. 
The examiner should be notified that the Veteran is currently service-connected for lumbar spine disc and degenerative joint disease, currently rated as 40 percent disabling; radiculopathy, sciatic nerve, left lower extremity, rated as 10 percent disabling; radiculopathy, anterior crural nerve, left lower extremity, rated as 10 percent disabling; radiculopathy, external cutaneous nerve, right lower extremity, rated as noncompensably disabling; and radiculopathy, sciatic nerve, right lower extremity, rated as 10 percent disabling. The Veteran is also newly service-connected for an acquired psychiatric disorder, yet to be rated. 

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on his employability, considering the prescription medication required to treat his service-connected disabilities.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to a TDIU, determining whether submission to the Director, Compensation and Pension (C&P) Service for extra-schedular consideration is appropriate. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examinations may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


